Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This office action is in response to Applicant’s communication of January 19, 2022.  The Information Disclosure Statement with a filing date of March 22, 2022, has been acknowledged.  Applicant’s arguments have been considered.

Priority:  12/11/2017
Status of Claims:  Claims 1, 3 – 9, 11 – 17, 19 and 20 are pending.  Claims 1, 9 and 17 have been AMENDED.  Claims 2, 10 and 18 have been CANCELLED.    
Status of Office Action:  FINAL

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim 1 is directed to an abstract idea, Certain Methods of Organizing Human Activity.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.

Claim 1 recites, in part, a system for funds transfer comprising: receives a transfer request from a requester to transfer funds to a recipient, executing a smart contract, verify the requester’s financial information, confirm funds availability, storing a plurality of profiles, facilitate communications, executing a second smart contract, initiate a funds transfer, and executing a third smart contract to receive the funds.  The limitations of funds transfer comprising: receives a transfer request from a requester to transfer funds to a recipient, executing a contract, verifying financial information, confirming, storing, facilitating, initiating a funds transfer, and receiving the funds, under its broadest reasonable interpretation, are directed to concepts of organizing human activity via the use of generic computer components.  Hence, it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application.  In particular, the claim only recites additional elements of a mobile money gateway, a mobile device, a finance processing server, and a currency exchange server to perform operations.  The generic computer components are recited at a high-level of generality (performing generic computer functions) such that it amounts to no more than mere instruction to apply the exception using generic computer components.  Specification paragraphs 29, 32 – 34, 60, 62, 64, 67 additionally reference general purpose computing systems and environments, with the recitation of the computer limitations amounting to mere instructions to implement the abstract idea on a computer.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
Next the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure the claim amounts to significantly more than an abstract idea.  Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements to perform operations amount to no more than mere instructions to apply the exception using generic computer components.  The Examiner notes that while the claim identifies terminology of being “blockchain-based”, merely linking/applying an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claims 3 – 8 are dependent from Claim 1, and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 3 – 8 also do not identify improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c). Given the above reasons, generic computing components associated with funds transfer comprising: receives a transfer request from a requester to transfer funds to a recipient, executing a contract, verifying financial information, confirming, storing, facilitating, initiating a funds transfer, and receiving the funds is not an inventive concept.
Independent method Claim 9 and product Claim 17 are directed to an abstract idea as the Federal Circuit has held that an extended claim by claim analysis is not necessary where multiple claims are “substantially similar and linked to the same abstract idea.”  In this case, Claims 9 and 17 are substantially similar to system Claim 1. 
Claims 11 – 16, 19 and 20, dependent from Claims 9 and 17, do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 11 – 16, 19 and 20 also do not identify improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c). Given the above reasons, generic computing components associated with funds transfer comprising: receives a transfer request from a requester to transfer funds to a recipient, executing a contract, verifying financial information, confirming, storing, facilitating, initiating a funds transfer, and receiving the funds is not an inventive concept.
Therefore, Claims 1, 3 – 9, 11 – 17, 19 and 20 are rejected under 35 U.S.C. 101.  Claims 1, 3 – 9, 11 – 17, 19 and 20 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 – 9, 11 – 17, 19 and 20 are rejected under U.S.C. 103 as being unpatentable over Jacobs et al., U.S. 2017/0237554 in view of Johnsrud et al., U.S. 2017/0243287 in view of Liberty, U.S. 2014/0201070.

As per Claim 1 (Currently Amended),
Jacobs teaches a system for implementing a blockchain-based mobile money gateway for facilitating secure blockchain-based funds transfer, (Jacobs ¶¶ [0021], [0039], [0044], [0051] and Fig 1 read on a blockchain-based system for transfer of funds.) the system comprising:
	a blockchain mobile money gateway that receives, … [ ] … a transfer request from a requester to transfer funds to a recipient (Jacobs ¶¶ [0021], [0039], [0044], [0049], [0051], [0054], [0055] and Fig 1 read on an administrative computer and receipt of a request to transfer funds from a sender to a recipient.) located in another country from the requester (Jacobs ¶¶ [0025], [0134], [0150] – [0154] and [0191] read on foreign currency and international transfers between a requester and recipient.), and responsive to the transfer request, executing a first smart contract to verify the requester’s financial information and confirm the requester’s funds availability at a finance processing server, (Jacobs ¶¶ [0049] – [0059], [0063], [0064], [0101] – [0103], [0107] and Fig 1 read on a financial institution server, confirmation of a user account and value, and verification of a communication to an administrative computer.  It is noted that ¶¶ [0049], [0063] and [0064] identify general system architecture, ¶ [0050] identifies network and device secure communication protocols, ¶ [0051] identifies digitally signed and verified messages, with transactions recorded in a blockchain ledger, ¶¶ [0052] – [0059] identify general asset transfer operations among parties with identification information, ¶¶ [0101] – [0103] identify generation of a digital asset(s) with a digital signature for the asset(s), and ¶ [0107] identifies generating a digital asset with a digital signature for the asset indicating a value being transferred from a sender.  The Examiner notes that generating a digital asset with a digital signature indicating value to be transferred from a sender identifies a first smart contract.) the blockchain mobile money gateway comprising an account database storing a plurality of … [ ] …  profiles and money services business account profiles; and (Jacobs ¶¶ [0025], [0067], [0075], [0082], [0139], [0188], [0204] and Figs 1,2 read on a mobile money gateway with database storage of a plurality of profiles and user accounts.),
	a blockchain network that facilitates communication with the blockchain mobile money gateway and the finance processing server and a currency exchange server; (Jacobs ¶¶ [0049] – [0059], [0063], [0064], [0069], [0070], [0134], and Fig 1 read on a blockchain network facilitating communications among and administrative computer, financial institution server and foreign currency exchange.)
	wherein upon successful completion of the first smart contract execution, (Jacobs ¶¶ [0101] – [0103], [0107] and Fig 1 read on generating a digital asset with a digital signature indicating value to be transferred from a sender as a first smart contract.) invoking execution of a second smart contract by the finance processing server to initiate a transfer of funds in a target currency at the currency exchange server; (Jacobs ¶¶ [0049] – [0059], [0063] – [0065], [0070], [0101] – [0103], [0107], [0134], [0148] – [0154], [0159] and Figs 1,5 read on a financial processing network with servers, confirmation of user account and value to include a foreign exchange transaction, and verification of a communication to an administrative computer. It is noted that ¶ [0107] identifies generating a digital asset with a digital signature for the asset indicating a value being transferred from a sender to a recipient, along with generating a second digital signature for the asset with transmission to the recipient.  The Examiner notes that transmitting the digital asset with a second digital signature to the recipient identifies a second smart contract.  It is also noted that ¶¶ [0134], [0148] – [0154] and [0159] identify an international transaction, foreign currency rates and a currency type, along with an originating currency and a destination currency.) and
	wherein upon successful completion of the second smart contract execution, invoking execution of a third smart contract on the blockchain mobile money gateway to receive the funds via the blockchain network … [ ] … (Jacobs ¶¶ [0049] – [0059], [0148] – [0156], [0184], [0188], [0191] and Figs 1,5 read on a blockchain network, an exchange of funds related to a foreign exchange transaction, funds receipt by a recipient, and settlement, subject to verification of a communication to an administrative computer.  The Examiner notes that settlement of funds in a blockchain network identifies a third smart contract.)
and
	wherein upon successful completion of the third smart contract execution, the funds are pushed into the mobile money account associated with the recipient.  (Jacobs ¶¶ [0031], [0039], [0051], [0049] – [0059], [0148] – [0156], [0184], [0188], [0191] and Figs 1,5 read on a blockchain network, an exchange of funds, and funds receipt by a recipient inclusive of push transaction messages.)
Jacobs does not teach:
(receives)… from a mobile device
Johnsrud, however, teaches:
(receives)… from a mobile device (Johnsrud ¶¶ [0023] – [0026], [0029] and Figs 1,2 read on a mobile device and direct communications to a network.)
It would have been obvious to one of ordinary skill in the art to include in the blockchain based network, system operations and funds transfers of Jacobs, the mobile device, communications network, other financial institutions and operations aspects of Johnsrud, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Both relate to accounts, finance, communications, transactions, commercial interactions and business relations, with the motivation being to enhance security and management of transactions among parties. (see Johnsrud ¶¶ [0001], [0003], [0065], [0072].)
Jacobs in view of Johnsrud does not teach:
mobile network operator
in a mobile money account of the recipient for a relevant mobile network operator profile.
Liberty, however, teaches:
mobile network operator (Liberty ¶¶ [0049], [0082] read on a mobile network operator.)
in a mobile money account of the recipient for a relevant mobile network operator profile. (Liberty ¶¶ [0049], [0082], [0097], [0147] – [0149] and Figs 2,18 read on a mobile network operator, a mobile financial services network, and monetary transfer to a recipient account.)
It would have been obvious to one of ordinary skill in the art to include in the blockchain based network, system operations and funds transfers of Jacobs et al., the mobile communications operations and aspects of Liberty, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Both relate to accounts, finance, communications, transactions, commercial interactions and business relations, with the motivation being to enhance management of monetary transactions for transaction system subscribers. (see Liberty ¶¶ [0002], [0003], [0005].)

As per Claim 3 (Original),
Jacobs in view of Johnsrud in view of Liberty teaches the system of claim 1, further comprising a memory component that stores and manages customer account profiles associated with a financial institution. (Jacobs ¶¶ [0049] – [0059], [0078] – [0080], [0101] – [0103] and Figs 1,2 read on a financial institution server, confirmation of a user account and value, and storage of account profiles.)

As per Claim 4 (Original),
Jacobs in view of Johnsrud in view of Liberty teaches the system of claim 3, wherein the account profiles comprise account numbers, funds available, and mobile (see Johnsrud ¶¶ [0023] – [0026], [0029] and Figs 1,2 referenced above in Claim 1, as to a mobile device.) telephone numbers. (Jacobs ¶¶ [0037], [0049] – [0059], [0078] – [0080], [0101] – [0103], [0146] and Figs 1,2 read on a financial institution server, confirmation of a user account and value, and storage of account profiles inclusive of a telephone number.)

As per Claim 5 (Original),
Jacobs in view of Johnsrud in view of Liberty teaches the system of claim 1, wherein the transfer request to transfer funds involves a first currency to a second currency. (see Jacobs ¶¶ [0049] – [0059], [0063], [0064], [0069], [0070], [0134], and Fig 1 referenced above in Claim 1.)

As per Claim 6 (Original),
Jacobs in view of Johnsrud in view of Liberty teaches the system of claim 1, wherein the transfer request comprises a remittance request. (Jacobs ¶¶ [0049] – [0059], [0063], [0064], [0101] – [0103], [0107], [0134], [0151] – [0153] and Figs 1,5 read on a financial institution server, confirmation of user account and value to include a foreign exchange transaction, and verification of a communication to an administrative computer.  The Examiner notes that verification of the value of the foreign exchange transaction identified a remittance request.)

As per Claim 7 (Original),
Jacobs in view of Johnsrud in view of Liberty teaches the system of claim 6, wherein the remittance request is associated with a finance institution, which is part of the blockchain network. (Jacobs ¶¶ [0049] – [0059], [0063], [0064], [0101] – [0103], [0107], [0134], [0151] – [0153] and Figs 1,5 read on a financial institution server, confirmation of user account and value to include a foreign exchange transaction, and verification of a communication to an administrative computer.  The Examiner notes that the financial sending institution, as identified by Jacobs (e.g., Item 160), is part of the blockchain network.)

As per Claim 8 (Original),
Jacobs in view of Johnsrud in view of Liberty teaches the system of claim 6, wherein the remittance request is associated with a finance institution (see Jacobs ¶¶ [0049] – [0059], [0063], [0064], [0101] – [0103], [0107], [0134], [0151] – [0153] and Figs 1,5 referenced above in Claim 6.), which is not part of the blockchain network. (Johnsrud ¶¶ [0023] – [0028], [0049], [0052] and Figs 1,4 read on network communications with financial institutions beyond a blockchain network system.)

As per Claim 9 (Currently Amended),
Claim 9 is directed to the method implied by system of Claim 1, and is rejected on the same rationale as Claim 1.

As per Claim 11 (Original),
Claim 11 is directed to the method implied by system of Claim 3, and is rejected on the same rationale as Claim 3.

As per Claim 12 (Original),
Claim 12 is directed to the method implied by system of Claim 4, and is rejected on the same rationale as Claim 4.

As per Claim 13 (Original),
Claim 13 is directed to the method implied by system of Claim 5, and is rejected on the same rationale as Claim 5.

As per Claim 14 (Original),
Claim 14 is directed to the method implied by system of Claim 6, and is rejected on the same rationale as Claim 6.

As per Claim 15 (Original),
Claim 15 is directed to the method implied by system of Claim 7, and is rejected on the same rationale as Claim 7.

As per Claim 16 (Original), 
Claim 16 is directed to the method implied by system of Claim 8, and is rejected on the same rationale as Claim 8.

As per Claim 17 (Currently Amended),
Claim 17 is directed to the product implied by system of Claim 1, and is rejected on the same rationale as Claim 1.

As per Claim 19 (Original),
Claim 19 is directed to the product implied by system of Claim 5, and is rejected on the same rationale as Claim 5.

As per Claim 20 (Original),
Claim 20 is directed to the product implied by system of Claim 6, and is rejected on the same rationale as Claim 6.

Response to Arguments
Applicant’s arguments filed January 19, 2022, have been fully considered but found not persuasive.
The Amendments to the claims have been entered.
Applicant has amended independent Claims 1, 9 and 17 to overcome the 35 U.S.C. 101 rejection previously made.  Applicant’s arguments and contention that the claims are not directed to an abstract idea, however, is unpersuasive.  Neither the claims nor the specification identifies elements beyond generic computer components performing generic computer functions.  Additionally, funds transfer, verifying financial information and receiving funds, remain business related, and the 2019 Patent Eligibility Guidance includes identification of commercial or legal interactions and business relations within identification of Certain Methods of Organizing Human Activity, as an abstract idea.
Applicant’s suggestion asserting applicability of smart contracts and blockchain operations to not describe a method of organizing human activity, is unpersuasive.  Identification of smart contracts generally describes tracking of document changes, and the description of blockchain operations are recited at a high level of generality such that it amounts to no more than mere instruction to apply the exception using generic computer components.  Neither the claims nor the specification identifies elements beyond generic computer components performing generic computer functions, and there is no mention of performance metrics enhancement.  While association to a claimed technology may limit an abstract idea to a particular field, a general linking of an abstract idea to a claimed technology does not demonstrate patent eligibility.
Applicant's suggestion asserting a technological improvement is unpersuasive. Again, while association to a claimed technology may limit an abstract idea to a particular field, a general linking of an abstract idea to a claimed technology also does not demonstrate patent eligibility.  Additionally, the focus of the instant claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools, with the instant claims neither effecting an improvement to another technology or technical field, nor amounting to an improvement to the functioning of the computer itself.
Claims 1, 9 and 17 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 1, 9 and 17, along with Claims dependent from Claims 1, 9 and 17, remain directed to an abstract idea (i.e., certain methods of organizing human activity), and do not identify an improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c).  Given the above reasons, the claims are not patent eligible, as they do not provide an inventive concept and a 35 U.S.C. 101 rejection has been made on Claims 1, 3 – 9, 11 – 17, 19 and 20. 
Regarding U.S.C. 103 rejections, and independent Claims 1, 9 and 17, Applicant has argued that Jacobs, Johnsrud and Liberty do not disclose upon third smart contract execution that funds are pushed into the mobile money account associated with the recipient.  Applicant has amended independent Claims 1, 9 and 17 to focus upon a third smart contract execution and funds pushed into the mobile money account associated with the recipient.  In consideration of Applicant’s focus arguments, additional cites to the Jacobs reference have been made as Jacobs identifies a blockchain network, an exchange of funds, and funds receipt by a recipient inclusive of push transaction messages, a financial processing network with servers, database storing of profiles, a blockchain-based system for transfer of funds, an administrative computer and receipt of a request to transfer funds from a sender to a recipient, foreign currency and international transfers between a requester and recipient, confirmation of a user account and value, network and device secure communication protocols, transactions recorded in a blockchain ledger, generation of a digital asset(s) with a digital signature for the asset(s) indicating a value being transferred from a sender, a blockchain network facilitating communications among and administrative computer, financial institution server and foreign currency exchange, generating a second digital signature for the asset with transmission to the recipient, an international transaction, foreign currency rates and a currency type along with an originating currency and a destination currency, and transaction settlement subject to verification of communications.  Additionally, Johnsrud identifies a mobile device and direct communications to a network; and Liberty identifies a mobile network operator, a mobile financial services network, and monetary transfer to a recipient account of a mobile network operator.
The Examiner considers that independent Claims 1, 9 and 17 have been addressed by the teachings of Jacobs, Johnsrud and Liberty as previously recited, and a U.S.C. 103 rejection has presently been made.
In response to Applicant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971)
In response to Applicant's arguments against the relevance of the references, Jacobs, Johnsrud and Liberty each address finance, asset transfer and accounts. 
In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant has additionally commented that dependent claims are believed to be allowable for the same reasons (as independent Claims 1, 9 and 17.)  
The Examiner considers that dependent Claims 3 – 8, 11 – 16, 19 and 20 have been addressed by the teachings of Jacobs, Johnsrud and Liberty as previously recited, and a U.S.C. 103 rejection has presently been made.

Conclusion
Art cited but not relied upon pertinent to the application disclosure includes Chow et al., U.S. 10,361,870 generally identifying payments and accounts, data exchanges, smart contracts and blockchain operations in a network, Castinado et al., U.S. 10,496,989 generally identifying transactions subject to a unique identifier, Gray, U.S. 2017/0353309 generally identifying cryptographic applications in blockchain operations, and Castiinado et al., U.S. 2018/0240112 generally identifying blockchain encryption tags.    
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Brindley, whose telephone number is (571) 272-7335.  The examiner can normally be reached on Monday and Tuesday between 6:00 AM and 3:00 PM.  
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Christine Behncke, can be reached at (571) 272-8103.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/BENJAMIN S BRINDLEY/Primary Examiner, Art Unit 3697                                                                                                                                                                                                       July 5, 2022

.